SUPPLEMENT DATED FEBRUARY 9, 2009 TO PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY SELECT FOUR PLUS, FUTURITY SELECT INCENTIVE, FUTURITY SELECT FREEDOM, FUTURITY SELECT SEVEN, FUTURITY ACCOLADE, FUTURITY FOCUS II, FUTURITY SELECT FOUR, COLUMBIA ALL-STAR FREEDOM, COLUMBIA ALL-STAR, COLUMBIA ALL-STAR TRADITIONS, AND COLUMBIA ALL-STAR EXTRA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding a change to an investment option that is available under your Contract. On May 1, 2009, the name of the following investment option will be changed to: Old Name New Name AllianceBernstein Global Technology Portfolio AllianceBernstein Global Thematic Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity Selects, Columbia All-Stars, Accolade, Focus II
